Case 8:20-cv-03013-CEH-AAS Document 36 Filed 08/04/21 Page 1 of 4 PageID 276




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HILAIRE GRATTIER,

      Plaintiff,

v.                                             Case No. 8:20-cv-3013-CEH-AAS

BRITISH AIRWAYS, PLC,

      Defendant.
___________________________________/

                                       ORDER

      British Airways, PLC (British Airways) moves for an order compelling

Hilaire Grattier to provide an amended answer to interrogatory no. 21 and for

sanctions. (Doc. 29). Mr. Grattier did not respond to British Airways’ motion

and the time has expired. See Local Rule 3.01(c), M.D. Fla.1

      British Airways served Mr. Grattier with interrogatories, and Mr.

Grattier responded. (Doc. 29, Exs. A, C). British Airways’ interrogatory no. 21

states: “Identify each of your employers and state the reason for separation

from each employer from May 5, 2014 through the present.” (Doc. 29, Ex. C).

Mr. Grattier responded: “Plaintiff has been employed at Walmart since




1Because Mr. Grattier failed to timely respond to British Airways’ motion, the court
may treat it as unopposed. See Local Rule 3.01(c), M.D. Fla. (“If a party fails to timely
respond [to a motion], the motion is subject to treatment as unopposed.”).


                                           1
Case 8:20-cv-03013-CEH-AAS Document 36 Filed 08/04/21 Page 2 of 4 PageID 277




October 2016. Before that Plaintiff was a restaurant worker at Salem’s Fresh

Eats formerly known as Salem’s Gyros and Subs, 5635 14th Street West,

Bradenton, Florida since 2011.” (Id.).

      British Airways subsequently deposed Mr. Grattier and he revealed

undisclosed employment responsive to interrogatory no. 21. (Doc. 29, Ex. D,

pp. 108:15-20). British Airways repeatedly requested that Mr. Grattier amend

his response to interrogatory no. 21 and include this additional employment.

(See Doc. 29, Exs. E, F). Mr. Grattier’s counsel stated he was “working on that

with the client” to obtain the information. (See Doc. 29, Ex. G).

      To date, Mr. Grattier has not amended his response to interrogatory no.

21. (Doc. 29, p. 3). British Airways now requests that the court compel Mr.

Grattier to provide a complete amended response to interrogatory no. 21 and

for reimbursement of its expenses, including attorney’s fees, incurred in

relation to this motion. (Doc. 29, p. 5).

      Federal Rule of Civil Procedure 26 provides that a “party who has

responded to an interrogatory . . . must supplement or correct its disclosure or

response . . . in a timely manner if the party learns that in some material

respect the disclosure or response is incomplete or incorrect.” Fed. R. Civ. P

26(e)(1). An evasive or incomplete answer must be treated as a failure to

answer. Fed. R. Civ. P. 37(a)(4).



                                            2
Case 8:20-cv-03013-CEH-AAS Document 36 Filed 08/04/21 Page 3 of 4 PageID 278




       Failing to appropriately supplement discovery responses subjects a party

to potential sanctions. See Scipione v. Advance Stores Company, Inc., 294

F.R.D. 659, 664 (M.D. Fla. 2013). Those sanctions include requiring the party

“whose conduct necessitated the motion . . . to pay the movant’s reasonable

expenses incurred in making the motion, including attorney’s fees.” Inland

Assets, LLC v. The Bank of New York Mellon, No. 21-443, 2021 WL 2828263 at

*2 (M.D. Fla. May 10, 2021); see also Fed. R. Civ. P. 37(a)((5)(A) (“If the motion

is granted--or if the disclosure or requested discovery is provided after the

motion was filed--the court must, . . . , require the party . . . to pay the movant’s

reasonable expenses incurred in making the motion, including attorney's

fees.”).

       British Airways’ motion for an order compelling Mr. Grattier to provide

an amended answer to interrogatory no. 21 and for sanctions (Doc. 29) is

GRANTED. Mr. Grattier must provide British Airways with a complete

amended response to interrogatory no. 21 by August 11, 2021.2 Counsel must

confer and attempt to agree on the reasonable amount of attorney’s fees and

costs incurred in relation to this motion. If counsel cannot agree, British

Airways may move for the amount sought, with supporting documentation.




2 The discovery deadline is August 6, 2021. (See Doc. 20). The deadline is extended
solely for Mr. Grattier to provide this amended response. All other deadlines remain
in effect.
                                         3
Case 8:20-cv-03013-CEH-AAS Document 36 Filed 08/04/21 Page 4 of 4 PageID 279




      ORDERED in Tampa, Florida on August 4, 2021.




                                     4
